DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Applicant argument filed 08/17/2021.
Claims 1-9 are pending in the application.
Response to Arguments
Applicant’s arguments, see pages 2-3, filed on 08/17/2021, with respect to claim 1 is acknowledged. There within, Applicant argues that the cited art, paragraph [0118] of Damnjanovic does not disclose or suggest that the UE 115-b identifies the base station 105-c.

The Examiner respectfully disagrees and submits that each base station (transmit end device) communicates to the UE to provide control information including identification of RB through which the UE monitors or identifies the transmit end device. This is because on the scheduled CCs communicated to the UE, the base station provides identifier for the UE to ascertain its RBs therefore, the base station. By doing so the identification provided in the control information allows the UE to ascertain/identify the transmit end device 105-c. Cited [0118] disclosure infers just that since, in the uplink UE 115-b may use the identified RBs to 
Therefore, the Examiner maintains that Damnjanovic discloses that the UE 115-b identifies the base station 105-c. 
Claims 4 and 7 recite similar limitations thus the rejection for claims 4 and 7 are maintained for the reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable Damnjanovic et al. US 20160227541 A1 hereinafter Damnjanovic in view of LV et al. US 2014/0029552 A1 hereinafter LV.

Regarding claim 1. Damnjanovic discloses A data transmission method, between a plurality of transmit end devices and a receive end device, to a receive end device, transmission control information sent by each of the plurality of transmit end devices to the receive end device is used, fig. 2: transmission from end devices 105-a and 105-b to a receive end device 115-a, the method comprising:
receiving, by the receive end device, fig. 2; UE 115-a, receiving device, at least one piece of transmission control information, wherein the at least one piece of transmission control information comprises transmission control information received by the receive end device from at least one of the plurality of transmit end devices, fig. 2; UE 115-a, receiving device, fig. 2: transmission from end devices 105-a and 105-b to a receive end device 115- [0053]: UE 115-a receives joint control message), and transmission control information from each of the plurality of transmit end devices comprises a retransmission process identifier, the transmission control information controls data transmission between the transmit end device and the receive end device, retransmission of control information, [0102], 
base station 105-c shown in fig. 4 (representative of 105-a and 105-b) provides control information; [0118]: step 430, UE 115-b may identify a set of RBs on the scheduled CCs communicated by transmit end device (base station 105-c); by joint control module , fig. 5 , 510; and 
performing, a retransmission control operation on the data transmission received by the receive end device from the transmit end device of the plurality of transmit end devices, retransmission of control information, [0102], [0207] caused in response to failing to receive an acknowledgement from the UE.

However, Damnjanovic does not disclose transmission control information comprises a retransmission process identifier); the retransmission control operation includes the retransmission process identifier included in the piece of transmission control information.

LV discloses transmission control information comprises a retransmission process identifier; the retransmission control operation includes the retransmission process identifier included in the piece of transmission control information, [0045], [0058]: control information (DCI) comprises a retransmission indicating retransmission process ID of the retransmitted (HARQ process ID of the retransmitted).

Therefore, it would have been obvious to one of ordinary skilled in the art before that effective filing date to modify Damnjanovic with LV for sending downlink control information for scheduling the data packet to a user equipment, see abstract and [0058].
Regarding claim 4. Damnjanovic discloses A receive end device, wherein the receive end device is configured to perform data transmission with a plurality of transmit end devices, and the receive end device comprises: a processor; a memory, configured to store at least one computer instruction, which when executed, [0010], [0145]; a processor 805, and memory 815, causes the processor to perform: 
receiving at least one piece of transmission control information, wherein the at least one piece of transmission control information comprises transmission control information received by the receive end device from at least one of the plurality of transmit end devices, fig. 2; UE 115-a, receiving device, fig. 2: transmission from end devices 105-a and 105-b to a receive end device 115- [0053]: UE 115-a receives joint control message), and transmission control information from each of the plurality of transmit end devices comprises a retransmission process identifier, the transmission control information controls data transmission between the transmit end device and the receive end device, retransmission of control information, [0102]; 
for each of the at least one piece of transmission control information, determining the corresponding transmit end device of the plurality of transmit end devices configured to sends the corresponding piece of transmission control information, base station 105-c shown in fig. 4 (representative of 105-a and 105-b) provides control information; [0118]: step 430, UE 115-b may identify a set of RBs on the scheduled CCs communicated by transmit end device (base station 105-c); by joint control module , fig. 5 , 510; and 
performing, a retransmission control operation on the data transmission received by the receive end device from the transmit end device of the plurality of transmit end devices, the retransmission control operation includes the retransmission process identifier included in the piece of transmission control information, retransmission of control information, [0102], [0207] caused in response to failing to receive an acknowledgement from the UE.

However, Damnjanovic does not disclose transmission control information comprises a retransmission process identifier); the retransmission control operation includes the retransmission process identifier included in the piece of transmission control information.

LV discloses transmission control information comprises a retransmission process identifier; the retransmission control operation includes the retransmission process identifier included in the piece of transmission control information, [0045], [0058]: control information (DCI) comprises a retransmission indicating retransmission process ID of the retransmitted (HARQ process ID of the retransmitted).

Therefore, it would have been obvious to one of ordinary skilled in the art before that effective filing date to modify Damnjanovic with LV for sending downlink control information for scheduling the data packet to a user equipment, see abstract and [0058].


Regarding claim 7. Damnjanovic discloses A non-transitory computer-readable storage medium, wherein the computer-readable storage medium stores instructions, and when the instructions are executed by a processor component of a receive end device, , [0010], [0145]; a processor 805, and memory 815,  cause the processor to perform a data transmission method, with a plurality of transmit end devices the data transmission method comprising: 
receiving at least one piece of transmission control information, wherein the at least one piece of transmission control information comprises transmission control information received by the receive end device from at least one of the plurality of transmit end devices, fig. 2; UE 115-a, receiving device, fig. 2: transmission from end devices 105-a and 105-b to a receive end device 115- [0053]: UE 115-a receives joint control message), and transmission control information from each of the plurality of transmit end devices comprises a retransmission process identifier, the transmission control information controls data transmission between the transmit end device and the receive end device retransmission of control information, [0102]; 
for each of the at least one piece of transmission control information, determining the corresponding transmit end device of the plurality of transmit end devices configured to sends the corresponding piece of transmission control information, base station 105-c shown in fig. 4 (representative of 105-a and 105-b) provides control information; [0118]: step 430, UE 115-b may identify a set of RBs on the scheduled CCs communicated by transmit end device (base station 105-c); by joint control module , fig. 5 , 510; and 
retransmission of control information, [0102], [0207] caused in response to failing to receive an acknowledgement from the UE.

However, Damnjanovic does not disclose transmission control information comprises a retransmission process identifier); the retransmission control operation includes the retransmission process identifier included in the piece of transmission control information.

LV discloses transmission control information comprises a retransmission process identifier; the retransmission control operation includes the retransmission process identifier included in the piece of transmission control information, [0045], [0058]: control information (DCI) comprises a retransmission indicating retransmission process ID of the retransmitted (HARQ process ID of the retransmitted).

Therefore, it would have been obvious to one of ordinary skilled in the art before that effective filing date to modify Damnjanovic with LV for sending downlink control information for scheduling the data packet to a user equipment, see abstract and [0058].
 
Allowable Subject Matter
Claims 2, 3, 5, 6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 2 is objected to because no prior art alone or in combination recites sending the corresponding piece of transmission control information comprises: determining, based on a port group, the port group including a demodulation reference signal (DMRS) port indicated by a DMRS port number in the piece of transmission control information, the corresponding transmit end device configured to sends the corresponding piece of transmission control information. Claims 5 and 8 recite similar limitations.
Claims 3 is objected to because no prior art alone or in combination recites determining, based on a transmission resource occupied by the corresponding piece of transmission control information, the corresponding transmit end device configured to send the corresponding piece of transmission control information. Claims 6 and 9 recite similar limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        11/10/2021



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414